United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 19-1031
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                                     Gary Ersery

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                for the Western District of Missouri - Kansas City
                                 ____________

                          Submitted: September 26, 2019
                             Filed: October 7, 2019
                                 [Unpublished]
                                 ____________

Before BENTON, KELLY, and ERICKSON, Circuit Judges.
                           ____________

PER CURIAM.

       Gary Lamar Ersery appeals the sentence imposed after he pled guilty to
conspiring to distribute crack cocaine. Having jurisdiction under 28 U.S.C. § 1291,
this court dismisses the appeal based on the appeal waiver.
       Counsel has moved for leave to withdraw and filed a brief under Anders v.
California, 386 U.S. 738 (1967), acknowledging the appeal waiver, and asserting that
the district court1 committed procedural error in calculating Ersery’s base offense
level. In a pro se brief, Ersery asserts the government breached the plea agreement,
his criminal history was overrepresented in the Guidelines calculations, and his
sentence runs afoul of 18 U.S.C. § 3553(a)(6).

       The district court imposed a sentence consistent with Ersery’s binding Federal
Rule of Criminal Procedure 11(c)(1)(C) agreement. This court concludes that
Ersery’s claim that the government breached the plea agreement lacks merit, as the
government’s conduct was consistent with terms of the agreement that estimated a
specific base offense level, but did not bind the court to that estimate. See United
States v. Leach, 491 F.3d 858, 863 (8th Cir. 2007) (plea agreements are contractual
in nature, and should be interpreted according to general contract principles). The
appeal waiver is enforceable as to the remaining claims because the arguments fall
within the scope of the appeal waiver, the record shows that Ersery entered into the
plea agreement and the appeal waiver knowingly and voluntarily, and no miscarriage
of justice would result from enforcing the waiver. See United States v. Scott, 627
F.3d 702, 704 (8th Cir. 2010) (de novo review); United States v. Andis, 333 F.3d 886,
889-92 (8th Cir. 2003) (en banc) (appeal waiver will be enforced if appeal falls within
scope of waiver, defendant knowingly and voluntarily entered into waiver and plea
agreement, and enforcing waiver would not result in miscarriage of justice). This
court has reviewed the record independently under Penson v. Ohio, 488 U.S. 75
(1988), and has found no non-frivolous issues outside the scope of the appeal waiver.

      The appeal is dismissed, and counsel’s motion to withdraw is granted.
                      ______________________________




      1
      The Honorable Roseann A. Ketchmark, United States District Judge for the
Western District of Missouri.

                                         -2-